Title: From Thomas Jefferson to John Adams, 27 October 1786
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Oct. 27. 1786.

I formerly had the honour of mentioning to you the measures I had taken to have our commerce with this country put on a better footing; and you know the circumstances which had occasioned the articles of whale oil and tobacco to be first brought forward. Latterly we got the committee, which had been established for this purpose, to take up the other articles, and on their report the King and council have come to the decisions explained in the inclosed letter from M. de Calonnes to me. The abandonment of revenues raised on articles of importation shews a friendly disposition. I have had thro this business a most zealous, and powerful auxiliary in the M. de La fayette, by whose activity it has been sooner and better done than I could otherwise possibly have expected. Tho you are free to shew the inclosed letter as you please, I would wish it to be kept out of the public papers two or three months. I am Dear Sir your affectionate friend & servant,

Th: Jefferson

